6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 Applicant's reply of 01/27/2021 has been entered. Applicant’s amendments to the Specification and Claims have overcome objections previously set forth in the Non-Final Office Action mailed 08/21/2020.  A prior rejection was made under 35 U.S.C. 112(b) for claims 3 and 19 using terms that render the claims indefinite.  While not specifically addressed in Applicant’s Remarks, this rejection is now considered moot, in view of claims 3 and 19 being amended and the indefinite language removed.  Thus, all prior rejections have been overcome by Applicant’s Amendments.  The examiner will address applicant's remarks at the end of this office action.

Claim Objections
Claim 19 is objected to because of the following informalities:  the language "with the particular caller" appears to be inadvertently kept in place.  That language was proper in previous claim language, but does not appear to be relevant in the amended claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1 - 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method; therefore, the claims pass Step 1 of the eligibility analysis. 
For Step 2A, Prong 1, of the eligibility analysis, the claims recite the abstract idea of performing customer relations activities, particularly, those that might occur when calling a help center of a business.  These actions relate to customer relationship management (CRM) activities as described in the instant application.   This customer relationship reference is aptly described as a commercial interaction that amounts to a certain method of organizing human activity, and is thus, an abstract idea.
Regarding claim 1, the abstract idea is defined by the elements of: 
identifying one or more of: a caller who is making the call and a callee that is receiving the call; 
automatically launching a customer relationship management (CRM) application and identifying one or more relevant organizations associated with and relevant to the caller or the callee; 
automatically determining, records that are potentially relevant to the call and that are to potentially be included as part of the insights page of the CRM application; automatically determining at least some of the records that are potentially relevant to the call and that are to potentially be included as part of the insights page;
ranking the records that are potentially relevant to the call in a priority order according to relevance from most relevant to least relevant; and, 
automatically displaying the insights page of the CRM application, wherein information displayed in the insights page comprises: at least some of the records in the priority order from the most relevant to the least relevant as relevant records, and one or more user interface elements.  
These claims fall into the category of being an abstract idea of customer relations activities as described above.  These actions describe the initial steps in providing the customer-relationship-management activities described above.  One must first identify who is calling and then determine what, if any, information is on file that would be useful in providing good customer relations.  It would be possible for a human to ask for a caller’s name and obtain some identifying information.  Then that human can access a big book of information containing a vast history of services provided (records) and perform a quick, mental, evaluation of what data is relevant and place the most critical (highest priority) data on top of a stack.  These actions aptly describe a commercial interaction and are contained within the commercial interactions sub-grouping of certain methods of organizing human activity grouping of abstract idea. 
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
displayed at a user interface of a computing device;
a server system;
artificial intelligence technologies; and,
linked to and selectable to open.
These additional elements simply instruct one to practice the abstract idea of customer relations activities utilizing a computing device, a server system, AI, and 
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  This does not render the claims as being patent eligible.  See MPEP 2106.05(f)(2).
Applicant further relies on claim language meant to capture automatically launching a CRM application and further automatically determining relevant records and displaying results.  Examiner notes that while claim 1 does not expressly provide for human intervention, the use of “comprising” suggests that additional, unrecited elements are not excluded. Such elements could include human actions to expressly initiate the automatic launching or displaying, or to interrupt such functions. Furthermore, the rationale set forth for Step 2A, Prong 2, above, is also applicable to Step 2B, so no further evaluation is necessary. This is consistent with the 2019 PEG.
Dependent claims 2, 3, 6, 7, 8, 9, 10, 11, 12, 13, and 16 contain further embellishments to the same abstract idea found in claim 1. These elements simply define the data that is analyzed and valued; focusing on an individual or a company.  When Step 2A, Prong Two, or at Step 2B.
Dependent claims 4, 5, 14, and 15, contain further embellishments to the same abstract idea found in claim 1. These recitations are simply linking the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Moreover, using this technology in its normal fashion, without significantly more, does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).
Therefore, for the reasons set above, claims 1 – 16 are directed to an abstract idea without integration into a practical application and without significantly more.

Claims 17 and 20 have also been given 35 U.S.C. § 101 analysis, and, based on the 2019 PEG, the claims are not considered to be directed to an abstract idea; therefore, they are deemed as eligible subject matter. The claims recite a system; therefore, the claims pass Step 1 of the eligibility analysis. 
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of performing customer relations activities. This customer relationship reference is 
For Step 2A, Prong Two, of the analysis, the claims recite additional elements that integrate this judicial exception into a practical application. Particularly, Examiner points to the following, additional elements that, in combination, amount to more than mere instructions for one to practice the invention using computers:
a system for providing an insights page that is displayed at a user interface in response to a call, comprising: a computing device comprising the user interface and being configured to launch a customer relationship management (CRM) application in response to the call;
a server system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non- transient processor-readable media, wherein the processor-executable instructions, when executed by the processor, are configurable to: launching the CRM application at the computing device, 
artificial intelligence technologies;
wherein the user interface is configured; and, 
at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions, when executed by the processor, are configurable.
Step 2A, Prong Two, as described in the 2019 PEG.  
Recognizing that the language of claims 17 and 20 are similar to that used in claim 1, these claims, as depicted above, describe the use of the devices and their interactions and their inherent device-only capability, and, when taken as a combination, integrate the invention into a practical application of the exception recited.  As mentioned, claim 1 merely describes a method for performing the abstract idea identified and there are no limitations that could be combined to integrate into a practical application.  


Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.  Applicant first discusses 35 U.S.C. § 101, beginning on page 12, and asserts that original claims 1-20 have nothing to do with “organizing human activity.”  Examiner respectfully disagrees based on the reasoning stated in the original office action that the original claims recite an abstract idea.  A thorough analysis under guidance of the 2019 PEG was performed and a reasonable conclusion was derived at and explained.  Furthermore, Applicant states no argument as to how the original claims could be interpreted to recite patentable subject matter, therefore, this statement is considered not persuasive.  
Applicant also states that the claims are not one of the methods listed in the 2019 PEG.  Examiner notes that is not a requirement to find an exact recitation of Applicant’s 
Applicant continues on page 13 to argue that the amended claims recite a practical application.  This argument too, is not persuasive, based on the thorough analysis performed using the 2019 PEG as a guide.  As detailed above, the amended claim language recites an abstract idea and instructs one to practice the abstract idea of customer relations activities utilizing a computing device, a server system, AI, and hyperlinks to perform the commercial interaction that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f)(2). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.
Applicant further argues several examples, on pages 13 and 14, that would purport to exemplify the instant application claimed language as a practical application and includes meaningful limitations beyond generally linking usage to a computer.  Examiner respectfully disagrees based on the analysis given above.  Again, Applicant’s arguments are not persuasive since they do not explain how these examples might be analogized to the instant application.  
Step 2B, and was performed by the Examiner in the 35 U.S.C. § 101 analysis above.  In summary, Examiner found the claims did not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  See MPEP 2106.05(f)(2).
Applicant includes elements of the abstract idea itself in the claim language.  Determining relevancy and ranking of records are aspects inherent in the concept of customer relations activities and thus, are a commercial interaction and an abstract idea.  Mere usage of AI, (without more), and displaying the insights page (a webpage displaying data) is considered to be using this computer or machinery as tools to perform the abstract idea.  Lastly, Applicant further relies on claim language meant to capture automatically launching a CRM application and further automatically determining relevant records and displaying results.  Examiner notes that while claim 1 does not expressly provide for human intervention, the use of “comprising” suggests that additional, unrecited elements are not excluded. Such elements could include human actions to expressly initiate the automatic launching or displaying, or to interrupt such functions. 
Applicant next argues significantly more under by identifying two issues on page 14 that would solve technical problems, and thus, integrate the exception into a practical application.  Unfortunately, Examiner finds these two arguments not persuasive.

The second problem cited by Applicant is the issue of using AI to intelligently predict what data is relevant.  Examiner’s reply is the same as above, in that this problem is within the abstract idea and AI technology is not improved.  Merely applying AI as a tool to perform the abstract idea is to use AI in its ordinary capacity to rank data.  See 2106.05(f)(2). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application.
Applicant next argues, on page 15, that automatically displaying an insights page is a practical application and more specifically, an improvement over prior art.  Examiner respectfully disagrees based on reasoning congruent with that above.  By displaying the results at a user interface, Applicant is again claiming technology in its basic form.  That 
Applicant continues with the example of a technical advantage, particularly automation intelligence.  Again, the use of AI is in its ordinary form.  Applicant has not demonstrated how the AI technology was improved to search for and determine relevancy of the records.   Rather, this is using AI technology in its normal fashion, without significantly more, and does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).
Applicant’s final argument for 35 U.S.C. § 101 issues appears on page 16 and references the Berkheimer Memo.  Examiner considers this argument moot as no conclusion in the original office action was drawn to the Berkheimer Memo.  As Applicant state in the remarks, when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant filed, the examiner must expressly support such a rejection in writing with one of the four options specified in the Berkheimer Memo.  As the Examiner has not made a rejection of this format, no response is necessary, and Applicant’s final argument is moot.  

Applicant’s arguments, see page 16 and Claim Rejections Under 35  U.S.C. § 102, with respect to claims 1, 4, 5, 7 - 17, and 20 have been fully considered and are 
Applicant is also correct in stating that the amendments to claim 17 and 20, being similar to amended claim 1, would allow for the rejection of claims 17 and 20 to be withdrawn, based on the reasoning above.  Examiner respectfully withdraws the rejections of claims 17 and 20.  
Further, Applicant’s arguments, see  page 18 and Claim Rejections Under 35  U.S.C. § 103, with respect to claims 2, 3, 6, 18, and 19 have been fully considered and are persuasive.  Since these claims depend to claims 1 and 17, and based upon the above discussion of claims 1 and 17, the rejections of claims 2, 3, 6, 18, and 19 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687